UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

AUG 13 2002

Please accept our response to your email sent to Secretary Rod Paige, U.S. Department of Education. We
apologize for the delay in responding to your concerns. It is our understanding
that
received services in natural environments under Part C of the Individuals with Disabilities Education Act
(IDEA) in Washington State. You describe your experience as positive. In your electronic message you
indicated that you believe that certain center-based programs in Washington are urging the State to
withdraw from the Part C program due to their reluctance to implement the natural environments
requirements of the federal law. You asked the Secretary "not to let the state take drastic action with
regard to pulling out of Part C services." You also stated: "let's give families direct accurate, unbiased
information about the federal Natural Environments requirements." Your request has been forwarded to
our Office of Special Education Programs (OSEP) for a written response.
With regard to your request for assistance to keep the State from "pulling out" of Part C, the Part C
program under the IDEA provides grants to States that choose to submit an application for funding.
Although currently all States participate and receive a Part C grant, participation is voluntary on the part
of States. It would be inappropriate for this Department to intervene in the State's decision-making on
that issue.
Regarding information on the natural environments requirements, OSEP has issued several letters that
clarify this topic (enclosed). In addition, you may want to contact your State lead agency (which is
receiving a copy of this letter) to find out what materials they have disseminated on this topic in your
state. My staff works closely with Ms. Sandy Loerch, the early intervention coordinator in the
Washington State Department of Social and Health Services, who is responsible for the implementation
of early intervention, to ensure that the Lead Agency is correctly interpreting the federal requirements
governing Part C of IDEA. We are available to continue to provide technical assistance in support of
Washington State's early intervention efforts. Thank you for bringing your concerns to our attention.
Please feel free to contact Ms. Angela Herring, the OSEP early intervention contact for Washington State
at (202) 260-8640, if you have further concerns.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosures
cc: Ms. Sandy Loerch
Part C Coordinator
400 MARYLAND AVE., S.W., WASHINGTON. D.C. 20202
www.ed.gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation..

